DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite because it is unclear how the structure of the nucleotide analog can comprise a thio-alkynyl, thio-20propargyl, 3'-S-propargyl, thiofuranose, thioribose, thiodeoxyribose, arabinose, or a modified sugar because the nucleotide analog already comprises a 3’-O-propargyl and a deoxyribose moieties. 
Claim 8 is vague and indefinite because it is unclear where the nucleotide analog can be modified with a sulfur group. 
Claim 9 is vague and indefinite because it is unclear how the base B of the nucleotide analog can be linked at the same time on both the further nucleotide and said nucleotide analog. 
Claim 22 is vague and indefinite because it is unclear what exactly are the substituents B1, B2, R1 and R2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-12, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,932,623. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a composition comprising a 3’-O- propargyl nucleotide , a nucleotide in ratio 1/500 with the 3’-O- propargyl nucleotide, a nucleic acid and/or an oligonucleotide with an adaptor.
Claims 1-7, 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10 and 12 of U.S. Patent No.10,995,363. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim mixing a primer and dNTPs with nucleotide analog comprising an alkyne moiety (3’'O-propargyl) with a polymerase. Wherein the primer comprises an index or a barcode, and nucleic acid comprising an adaptor and can be conjugated to an oligonucleotide by a triazole linkage (click chemistry). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticicpated by Srivastava et al. US5,744,595.
Srivastava et al. teaches 3’-O-propargyl modified nucleoside or nucleotide compounds where B is a base, R2 is H, and R1 is  monophosphate, diphosphate or triphosphate which are identical to the instant compound (see col.5-6 and claims 3, 7). Srivastava et al. teaches that a nucleic acid can comprise said 3’-O-propargyl modified nucleoside (col. 3 line 58-67). 
Claim(s) 1-4, 10-11, 13-17, 18-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al. (US 20130046084).
Brown et al. teaches 3’-O-propargyl modified nucleoside or nucleotide compounds identical to the instant compound (see Figure 2). Brown et al. teaches a DNA comprising said 3’-O-propargyl modified nucleoside and 5’azide-methyl DNA in a composition to form a triazole via click chemistry (see Figures 2, 10, pages 2-5). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	25 August 2022